Citation Nr: 0330272	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tongue cancer as a 
residual to exposure to ionizing radiation.

2.  Entitlement to service connection for colon cancer as a 
residual to exposure to ionizing radiation.

3.  Entitlement to service connection for hearing loss as 
secondary to cancer treatment.

4.  Entitlement to service connection for tooth degeneration 
as secondary to cancer treatment.

5.  Entitlement to service connection for a right ankle 
fracture as secondary to cancer treatment.

6.  Entitlement to service connection for a toe fracture of 
the left foot as secondary to cancer treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for tongue 
cancer and colon cancer as residuals of ionizing radiation 
exposure, and various disabilities claimed as secondary to 
the treatment of those cancers.

The Board finds that a remand in this case is appropriate.  
In the present case, the outcome of the veteran's claims of 
entitlement to service connection for hearing loss, tooth 
degeneration, right ankle fracture, and toe fracture of the 
left foot claimed as secondary to cancer treatment are 
contingent upon the outcome of the claims of entitlement to 
service connection for tongue cancer and colon cancer as 
residuals to exposure to ionizing radiation.  For this 
reason, the Board finds these issues to be "inextricably 
intertwined".  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Court of Appeals for Veterans Claims (Court) has 
held that the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the veteran's claim of entitlement to service 
connection for hearing loss, tooth degeneration, right ankle 
fracture, and toe fracture of the left foot claimed as 
secondary to cancer treatment may not be adjudicated until 
such time as the claim of entitlement to service connection 
for tongue cancer and colon cancer as residuals to exposure 
to ionizing radiation have been adjudicated by the RO. 


REMAND

The veteran essentially contends that he was exposed to 
ionizing radiation as an occupation force of Nagasaki.  He 
asserts that he was docked within 10 miles from Nagasaki in 
September 1945, while aboard the USS SAPPHO.  The veteran 
contends that he was permitted to go ashore for a brief 
period of time from September 22, 1945 to September 26, 1945.  
He also asserts that the ship was docked off the coast of 
Nagasaki, that they picked up a couple of hundred Marines 
from Nagasaki, and that they transported the Marines to "the 
U.S. territory."  The veteran asserts that his cancers are a 
result of that exposure.  Service records show that the 
veteran was on the USS SAPPHO from April 1945 to January 
1946.

Service connection for diseases claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  First, there are diseases that are 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
(West 2002) and 38 C.F.R. § 3.309 (2003).  Second, direct 
service connection can be established under 38 C.F.R. 
§ 3.303(d) by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task "which 
includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  Third, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.

In the veteran's case, there is evidence that he has a 
radiogenic disease.  Colon cancer and tongue cancer are 
radiogenic diseases under 38 C.F.R. § 3.311.

With regard to the veteran's contention that the he was 
exposed to ionizing radiation during his active service, 
there is no evidence that a dose assessment as to the size 
and nature of the radiation exposure has been made.  The RO 
should attempt to obtain a search of command histories and 
deck logs of the USS SAPPHO from April 1945 to January 1946.  
If appropriate, the RO should request a dosage estimate for 
the veteran from the Defense Threat Reduction Agency pursuant 
to 38 C.F.R. § 3.311(a)(2)(ii).  When critical evidence is in 
the control of the Federal Government, VA is responsible for 
attempting to provide or obtain the material.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990); see also The Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should contact the Naval 
Historical Center Ship's Histories 
Branch, Deck Log Division located at 
805 Kidder Breese SE, Washington Navy 
Yard, Washington, DC 20374-5060, and 
request a search of the command 
histories and deck logs or other 
sources to determine whether the USS 
SAPPHO ever docked or anchored within 
10 miles of the city limits of 
Nagasaki, and if so, whether her 
duties were to perform or support 
military occupation functions.

IF SO, the RO should readjudicate the 
issue of service connection for colon 
cancer under 38 C.F.R. §§ 3.307, 
3.309(d).  In addition, a medical 
opinion should be obtained as to 
whether the veteran's cancer of the 
tongue may be considered cancer of the 
pharynx.  If so, this issue should 
similarly be readjudicated.

IF NOT, that is, if the veteran is not 
determined to be a "radiation-exposed 
veteran" as defined at 38 C.F.R. 
§ 3.309(d)(3)(i), (ii), further 
development should be undertaken as 
specified at 38 C.F.R. 
§ 3.311(a)(2)(ii).


2.	If it is determined that the veteran 
was exposed to ionizing radiation as 
claimed, the RO should refer the issue 
to the VA Under Secretary for Benefits 
under 38 C.F.R. § 3.311(c) as provided 
by 38 C.F.R. § 3.311(b)(1). 

3.	The RO should adjudicate the 
appellant's claims of entitlement to 
service connection for tongue cancer 
and colon cancer based on exposure to 
ionizing radiation, and hearing loss, 
tooth degeneration, right ankle 
fracture, and toe fracture of the left 
foot as secondary to cancer treatment.  
In the event that the claims are not 
resolved to the satisfaction of the 
appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the claims folder is returned 
to the Board for further appellate 
consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



